DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on January 5, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-3, 6, 8-10, 19, 20, 24-26, 29, 30, 35, 37-39, 41, and 42 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6, and 8-10, drawn to the technical feature of a liquid composition comprising: at least one tardigrade disordered protein (TDP); and at least one heterologous polypeptide and/or peptide of interest and a solid composition.
Group II, claims 19, 20, 29, and 30, drawn to the technical feature of a method of stabilizing at least one heterologous polypeptide and/or peptide of interest.
Group III, claims 24-26, drawn to the technical feature of a method of stabilizing a heterologous cell, tissue or organ.
Group IV, claims 35, 37, and 38, drawn to the technical feature of a method of increasing drought or desiccation tolerance in an organism.
Group V, claims 39, 41, and 42, drawn to the technical feature of a transgenic plant, fungus or bacterium having increased tolerance to drought or desiccation.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, III, IV, and V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, III, IV, and V lack unity of invention because even though the inventions of these groups require the technical feature of a tardigrade disordered protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mehta et al. (“Stabilization of a globular protein by a disordered tardigrade protein”, Abstracts of the 30th Anniversary Symposium of The Protein Society, July 2016, pp. 112 and 113; cited on Form PTO-892), which discloses a tardigrade disordered protein. As such, the shared same or corresponding technical feature of Groups I, II, III, IV, and V is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I, II, III, IV, or V, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: any one amino acid sequence of SEQ ID NO: 1-105. It is understood that SEQ ID NO: 1-105 is encoded by SEQ ID NO: 106-210, respectively, and that SEQ ID NO: 1-105 is also encoded by SEQ ID NO: 211-315, respectively. As such, the elected amino acid sequence from among SEQ ID NO: 1-105 will also include search and examination of the corresponding encoding nucleotide sequence. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-3, 6, 8, 10, 19, 20, 24-26, 29, 35, 37, 39, and 41. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
At least the species of SEQ ID NO: 61 is not a contribution over the prior art in view of Yamaguchi et al. (PLoS One 7:e44209, 2012, 7 pages; cited on Form PTO-892), which discloses a SAHS1 protein with an amino acid sequence that is identical to SEQ ID NO: 61 of this application (p. 4, Figure 2). As such, a shared same or corresponding technical feature among the species of SEQ ID NO: 1-105 (and the corresponding amino acid sequences encoded by SEQ ID NO: 106-210, respectively, and the corresponding amino acid sequences encoded by SEQ ID NO: 211-315, respectively) is not a contribution over the prior art. 

If applicant elects the invention of Group V, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: transgenic plant or fungus/bacterium.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 39, 41, and 42. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
At least the species of fungus/bacterium is not a contribution over the prior art in view of Mehta et al. (“Biophysics of Tardigrade Survival”, Biophys. J., 110 (3) (March 2016), sup. 1 401A; cited on Form PTO-892), which discloses expression of a tardigrade disordered protein in Escherichia coli. As such, a shared same or corresponding technical feature between the species of transgenic plant and fungus/bacterium is not considered to be a contribution over the prior art.  

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656